PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/744,751
Filing Date: 16 Jan 2020
Appellant(s): MacPherson, Charles, D.



__________________
Nicholas Restauri
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 Feb 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 6,093,436-cited in IDS filed 1/16/20) in view of Markillie et al. (US 2009/0041905-cited in IDS filed 1/16/20) and evidenced by Hemmingsen (Permeation of Gases through Ice-cited in IDS filed 1/16/20). 
Regarding Claims 1 and 19, Zheng is relied on to teach a deoxygenated brewed beverage product having its oxygen content reduced to less than 2.0 ppm (less than about 1 ppm, Col. 4, Ln. 66-Col. 5, Ln. 2) present in the degassed coffee or tea based beverage or concentrate. Zheng is silent to an oxygen permeable container containing a frozen deoxygenated brewed beverage and wherein the 
Markillie is relied on to teach a frozen beverage pack comprising coffee based beverage (see Abstract). The package of Markillie is made from oxygen permeable materials (polyethylene, see paragraph 287-288) and is configured to be reheated to form a hot beverage product (paragraph 18). 
Therefore, since both Markillie and Zheng are directed to packaged coffee products, it would have been obvious to one of ordinary skill in the art to freeze the deoxygenated beverage product of Zheng in similar containers to extend the shelf-life of the product and to provide a convenient microwavable beverage product at the consumer end. In view of the limitations regarding the frozen liquid being void-free to limit ingress of oxygen into the frozen deoxygenated brewed beverage and to substantially restrict reactions involving oxygen to the exterior surface of the frozen deoxygenated brewed beverage while the frozen deoxygenated brewed beverage remains frozen, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). In this case, since the combination as applied above suggest a frozen deoxygenated beverage having the recited oxygen content, then the frozen beverage taught by the prior art would have necessarily also exhibited an exterior surface formed so as to be substantially void-free in order to limit ingress of oxygen into the frozen deoxygenated brewed beverage. This is further supported by evidentiary reference Hemmingsen (Permeation of Gases through Ice) which indicates that “it is justifiable to say that ice constitute a rather tight barrier for the gas penetration” (Page 358, right column), thus supporting that the frozen brewed beverage of Markillie would have also limited the ingress of oxygen and restrict reactions involving oxygen to the exterior surface of the deoxygenated brewed beverage while the frozen deoxygenated brewed beverage remains frozen. 
Regarding Claims 2-4, 6, 13, and 14, the claims are directed to an intended use of the claimed beverage product in that the frozen beverage product will exhibit a specific property after a period of time 
Regarding Claim 2, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Therefore, for reasons discussed in Claim 1, the combination is expected to also suggest wherein the substantially void-free exterior surface is maintained while the frozen deoxygenated brewed beverage remains frozen and stored in the oxygen permeable container. This is further supported by Hemmingsen which was provided to show that ice is a known barrier for gas penetration. 
Regarding Claim 3, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Therefore, the combination is expected to also suggest wherein the frozen deoxygenated brewed beverage having the substantially void-free exterior surface in order to limit the ingress of oxygen into the frozen deoxygenated brewed beverage comprises a configuration that maintains the beverage or concentrate's dissolved oxygen content of less than 2.0 ppm for a period of up to one year while frozen and stored in the oxygen permeable container. 
Regarding Claim 4
Regarding Claim 5, Markillie further teaches wherein the oxygen permeable container containing the frozen deoxygenated brewed beverage is configured to be able to be reheated to create a ready-to-drink beverage in a liquid state (microwave, paragraph 1).
Regarding Claim 6, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  Therefore, it is expected that the combination would also suggest wherein the ready-to-drink beverage in the liquid state has a reduced dissolved oxygen content of 2.0 ppm or less at the time of the transition from a frozen state to the liquid state. 
Regarding Claim 9, Markillie further teaches wherein the degassed coffee based beverage comprises coffee milk (see paragraph 275 and 280) or cafe mocha (paragraph 278). 
Regarding Claim 10, Zheng is further relied on teach the interchangeability of coffee and tea based beverage products based on product choice, and is directed to any generic tea products (col. 4, Ln. 36-41). Therefore, since Zheng includes both generic coffee and tea products, the particular types of tea would have been obvious to one of ordinary skill in the art based on choice. 
Regarding Claim 11, the combination further teaches wherein the exterior surface comprises water and therefore constitutes a water interface would also be configured to mix with the coffee based beverage upon thawing (paragraph 286 of Markillie). 
Regarding Claim 12, as similarly applied to Claim 1, Markillie is relied on to disclose a brewed beverage product comprising: a microwaveable container (paragraph 1) made of an oxygen-permeable material (paragraph 288). Zheng is relied on to further teach wherein the microwaveable container contains a degassed frozen solution having a dissolved oxygen content of less than 2.0 parts per million (less than about 1 ppm, Col. 4, Ln. 66-Col. 5, Ln. 2) present in the degassed frozen solution; wherein the degassed frozen solution has an exterior surface that is substantially free of voids, the substantially void-free exterior surface being formed so as to limit oxygen from diffusing into the degassed frozen solution while it remains froze (see rejection of Claim 1). Limitations directed to a product-by-process are not limited to the manipulation of the recited steps, only the structure implied by the steps (see MPEP 2113). Therefore, since Zheng also discloses a brewed beverage having a dissolved oxygen content of below 
Regarding Claim 13, the claim is rejected for similar reasons discussed in Claim 2. 
Regarding Claims 14 and 20, the claim is rejected for similar reasons discussed in Claim 3. 
Regarding Claim 15, Markillie further teaches wherein the oxygen permeable container containing the frozen deoxygenated brewed beverage is configured to be able to be reheated to create a ready-to-drink beverage in a liquid state (microwave, paragraph 1).
Regarding Claim 16, the claim is rejected for similar reasons discussed in Claim 6. 
Regarding Claim 17, Zheng further teaches wherein the degassed frozen solution comprises a degassed coffee (“beverage has been deoxygenated”, Col. 4, Ln. 62-63). 
Regarding Claim 18, Markillie further teaches wherein the oxygen-permeable container or packaging comprises an oxygen-permeable wall, wherein the frozen brewed beverage is contained within the oxygen-permeable wall (polyethylene, paragraph 287-288).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Kino et al. (US 6,231,907-cited in IDS filed 1/16/20). 
Regarding Claims 7 and 8, Zheng further teach comprising a headspace of inert gas within the oxygen permeable container (“oxygen free conditions” Col. 4, Ln. 63-35). Therefore, Kino is further relied on to similarly teach degassing brewed coffee products to provide high quality drinks made in deoxygenated conditions. Specifically, Kino discloses a method of making a brewed beverage product in the presence of an inert gas and thus results in a headspace filled with an inert gas such as nitrogen (see Col. 4, Ln. 4 Ln. 26-32). 
Therefore, since both Zheng and Kino are directed to packaging deoxygenated coffee beverage made in oxygen free conditions, it would have been obvious to one of ordinary skill in the art to provide a headspace filled with an inert gas such as nitrogen to provide an oxygen free condition. 


(2) Response to Argument
As to section 1a., Appellant argues that that the cited reference teaches away from the combination because:
Zheng teaches away from using an oxygen permeable container since Zheng uses a can container in order to prevent oxygen ingress, 
Zheng’s process relies on retortable containers which would therefore destroy an oxygen permeable container, 
Markillie is directed to a foamy beverage that injects air into the frozen beverage, and
Markillie contradicts Zheng because it would not make sense to store a degassed coffee product into Markillie’s container which expressly injects air into the beverage to create porous ice. 
Appellant’s arguments are not persuasive. Zheng is not exclusive to a canned container and does not mention any required structure for the container. The canned containers are only mentioned in exemplary embodiments. Further, Zheng discloses a deoxygenated beverage product that relies on an enzyme-scavenger system, which performs adequately even in opened containers (see Example 1, Column 5). Therefore, there is no requirements from Zheng that the container must be a canned container, nor an oxygen impermeable container. 
In response to Appellant’s argument that Zheng’s retort process would destroy oxygen permeable containers, the argument is not persuasive because as provided in the Final Office Action mailed 6/17/2021 (paragraph 32 of Office Action), Bell et al. (US 2004/0074799) was provided as evidence to show a low density polyethylene material as suitable materials for retort packages (paragraph 26 of Bell). 
The arguments regarding the Markillie reference are not persuasive because Markillie is generically relied on to teach freezing coffee and storing coffee in microwavable containers. That is, the rejection is directed to placing the coffee beverage product of Zheng into the container of Markillie. Markillie desires a frothy beverage having the convenience of a “ready-to-drink” beverage (paragraph 16), which is done by incorporating gas, dairy, and a stabilizer into the composition (see paragraphs 88-97). However, none of these components are required for the simple teaching of freezing coffee to prolong its 
Appellant’s argument also appear to indicate that one would not place a deoxygenated coffee product into a container that is oxygen permeable; however, the rejection is also made in combination of Hemmingsen (Permeation of Gases through Ice, NPL) which indicates that ice is a “tight barrier” for gas penetration (“No permeation of oxygen through the ice could be detected” see abstract, “Although the ice has a certain permeability for gases, it is justifiable to say that ice constitutes a rather tight barrier for the gas penetration” page 358). Therefore, in view of Hemmingsen, one of ordinary skill in the art would have a reasonable expectation of success when combining Zheng and Markillie because Hemmingsen suggest that oxygen would not be reintroduced into the frozen coffee product. 
As to Section 1b. Appellant argues that the cited references cannot be combined without destroying their principle mode of operation because: 
Zheng requires the use of cans; 
Zheng’s retort process would destroy an oxygen-permeable container; 
The enzyme-glucose mixture of Zheng would stop functioning and become inactive when frozen; 
Putting Zheng’s product in oxygen permeable container would render it inoperable since the enzyme would be used up due to the ingress of oxygen; and
Modifying Markillie to deoxygenate its coffee beverage would render Markillie unfit. 
The arguments are not persuasive in view of the discussion presented above with respect to Section 1a. That is, Zheng is not exclusive to a canned container and does not indicate anywhere that a canned container is required, especially since the antioxidation system performs adequately in opened containers. Also, the Bell reference is provided as evidence to show oxygen permeable material being suitable material for retort packages (see paragraph 26 of Bell). 
In response to Appellant’s argument that the enzyme-glucose mixture of Zheng would be inactivated when frozen, the argument is not persuasive because paragraph 5 of Fitzgerald (US 2002/0058319) indicates that the oxidase is formulated with phosphate or Tris (hydroxymenthyl)aminomethane buffers to maintain the pH of the reagent during storage and during the 
In response to Appellant’s argument that the antioxidation system would be used up due to ingress of oxygen, the argument is not persuasive since the rejection was made in combination with the Hemmingsen reference, which acknowledges that ice itself is a “tight gas barrier”. It is maintained that one of ordinary skill in the art would have a reasonable expectation of success when combining Zheng and Markillie because Hemmingsen suggest that oxygen would not be reintroduced into the frozen coffee product.
In response to Appellant’s argument regarding modifying Markillie, the argument is not persuasive because the rejection is directed to modifying Zheng. In view of the response above, it is maintained that it would have been obvious to one of ordinary skill in the art to store and freeze the 
As to Section 2, Appellant argues that that the cited references do not teach a frozen beverage “having dissolved oxygen physically removed from” the solution. Appellant insist that the limitations are not product-by-process limitation and specifies the structure of “a product having dissolved oxygen physically removed”. However, the claim does positively recite any structure other than a beverage having a dissolved oxygen content of below 2.0ppm as required by the claim. Therefore, Examiner maintains that the limitation is indeed a product-by-process limitation which only provides the implied structure of a beverage having a dissolved oxygen content of 2.0ppm or less. Appellant argues that the “removed” oxygen of Zheng are chemically bonded and remains “present”; however, the claimed invention uses “comprising” language and therefore open to of having additional structure such as the chemically bonded oxygen molecules. It is maintained that Zheng meets the implied structure of a coffee beverage product having a dissolved oxygen content of less than 2.0ppm. 
As to Section 3, Appellant argues that the cited reference do not teach a frozen beverage having “an exterior surface” that is “substantially void-free” as recited by the claims because: 
Freezing and storing Zheng’s product in oxygen permeable container is contrary to Zheng’s teaching, 
The combination of Zheng and Markillie would yield a frozen beverage with emulsified fats and air cells that are partially un-frozen, 
Hemmingsen recognizes that purified water still allows gas to enters, and 
Hemmingsen would lead one to expect a number of “brine” channels and increase oxygen ingression. 
In response to Appellant’s argument that the combination is contrary to Zheng’s teaching, the argument is not persuasive because there is no evidence in Zheng that teaches away from an oxygen permeable container and to teach away from freezing the product. As mentioned above, Zheng is not 
In response to Appellant’s argument that the combination would yield a product having emulsified fats and air cells, the argument is not persuasive because the rejection does not rely on the beverage composition of Markillie. Rather, only the container and the process of freezing coffee product is being relied on. It is not seen that Markillie requires the incorporation of gas and dairy in order to freeze coffee. Instead, the fats and air cells are what Markillie uses to provide a frothy foamy beverage (paragraph 281). Also, since the proposed combination relies on placing the beverage composition of Zheng into the container of Markillie, the propose combination do not suggest a coffee product having fats and air cells. 
Appellant’s arguments directed to the Hemmingsen reference are not persuasive because Hemmingsen clearly indicates that permeability through the brine channels “decreases hyperbolically with decreasing temperature (see page 358, left column, 2nd paragraph). The Hemmingsen reference still concludes that “No permeation of oxygen through the ice could be detected”. Therefore, since freezer temperatures are known to be below 0°C, Hemmingsen still suggest that that freezing coffee would significantly reduce oxygen permeation. Furthermore, the claim recites “substantially void-free” and therefore allows at least some degree of having voids. 
It is noted that Appellant’s specification states: 
“it is presently believed that degassing the brewed coffee-based beverage prior to freezing results in the formation of significantly fewer bubbles and voids in the resulting ice and, therefore, fewer channels through which any oxygen entering the package could penetrate into the frozen beverage and begin to chemically react with the flavor-inducing coffee compounds.” (paragraph 33). 
Therefore, since the combination suggest freezing a coffee product having the claimed dissolved oxygen content of less than 2.0ppm, the beverage product of the combination would also result in the formation of fewer bubbles and voids in the resulting ice and therefore similarly prevents the ingress of 
As to Section C, Appellant submits evidence demonstrating skepticism in the industry, unexpected results, long-felt need and failure by other; and commercial success and praise by others. 
As to Appellant’s argument regarding skepticism in the industry that coffee could be frozen and stored in oxygen permeable container, Appellant provides evidence of difficulties by others to “preserve” the fresh-coffee aroma. Appellant also provides evidence from Keurig indicating a need for coffee in container that is impermeable to oxygen. However, the evidences are not persuasive because they do not convey skepticism by an expert that coffee cannot be frozen and stored in permeable containers. Appendix A states that “oxidative coupling begins right after coffee is brewed and continues when the beverage is kept hot or processed into canned, instant, or concentrated liquid coffee” (Page 2, 8th paragraph). Therefore, it is inevitable that at least some aroma degradation occurs as soon as coffee is brewed. However, this is not sufficient skepticism that coffee cannot be stored frozen and in permeable containers. Furthermore, Appendix B is directed to storing ground coffee in biodegradable containers and thus also does not convey skepticism in freezing and storing brewed coffee. Furthermore, Appellant’s arguments are not persuasive in view of the cited prior art. Specifically, Zheng is directed to preserving aromas and flavors by deoxygenating the coffee product (Col. 6 Ln. 15-24). Markillie provides explicit showing of freezing coffee in oxygen permeable containers. Therefore, Appellant’s demonstration of skepticism that coffee could be frozen and stored in oxygen permeable container, or skepticism that aromas cannot be preserved are not persuasive. 
As to Appellant’s demonstration of unexpected result, it is maintained that Hemmingsen’s showing of ice being a “tight barrier” to gas permeation, as well as ice showing no detection of oxygen permeation (Abstract of Hemmingsen), reasonably shows that Appellant’s results were not unexpected, especially since Hemmingsen extrapolates his finding and concludes that one would only find a 1% change in carbon dioxide in ice over 1000 years (see page 358, last paragraph). 
As to Appellant’s demonstration of long-felt need and commercial success, MPEP 716.03(b) indicates: SALES FIGURES MUST BE ADEQUATELY DEFINED: Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792     

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.